DETAILED ACTION
Status of Claims
Claims 1-2, 4, 6-17, and 19-21 were previously pending and subject to a final rejection dated April 08, 2021.
In the Response, submitted on June 07, 2021, 
Claims 1, 8, 14, 17, and 20 have been amended.
Claims 22-25 have been added.
Claims 3, 5, 18, and 21 have been canceled.
Claims 1, 8, 14, 20, and 25 have been amended by Examiner’s amendment below.
Claims 1-2, 4, 6-17, 19-20, and 22-25 are allowed as indicated below in view of the Examiner’s amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joel Bradley on 06/28/2021.
Claims 1, 8, 14, 20, and 25 have been amended as follows: 
(Currently Amended) A method comprising: 
capturing, by an imaging system located in a vehicle, at least one image of a seating area in the vehicle;
processing, by 
generating, by 
requesting, by the first computer, that a passenger located in a first seat within the vehicle remove an object from a second seat within the vehicle; 
modifying, based on the object being removed from the second seat, the seat availability diagram to include the second seat as an unoccupied seat; 
receiving, by 
providing, by the first computer and based on the request, the seat availability diagram to the first user device; 
receiving a response indicating an acceptance of any seat within the vehicle;
assigning a seat in the vehicle to the first user device; and



	
unlocking an entry door when the vehicle reaches a pick-up location associated with a user of the first user device.
8.	(Currently Amended) A system comprising:
an imaging system located in a vehicle, the imaging system configured to capture at least one image of a seating area in the vehicle;
at least one memory that stores computer-executable instructions; and
at least one processor configured to access the at least one memory and execute the computer-executable instructions to at least:
process the at least one image to identify a seat occupancy status of one or more seats in the vehicle;
generate a seat availability diagram based, at least in part, on the seat occupancy status; 
request that a passenger located in a first seat within the vehicle remove an object from a second seat within the vehicle; 
modify, based on the object being removed from the second seat, the seat availability diagram to include the second seat as an unoccupied seat; 
receive, from a first user device, a request for a ride;
respond to the request by providing the seat availability diagram to the first user device; 
receive, from the first user device, a response indicating an acceptance of any seat;
assign a seat in the vehicle to the first user device; and



	
unlock an entry door when the vehicle reaches a pick-up location associated with a user of the first user device.
14.	(Currently Amended) A method comprising: 
capturing, by an imaging system located in a vehicle, at least one image of a seating area in the vehicle;
processing, by a computer comprising one or more processors coupled to at least one memory, the at least one image to identify a seat occupancy status of one or more seats in the vehicle;
generating, based 
requesting that a passenger located in a first seat within the vehicle remove an object from a second seat within the vehicle; 
	modifying, based on the object being removed from the second seat, the seating diagram to include the second seat as an unoccupied seat; 

      providing[[,]] the seating diagram to the first user device; 
receiving, from the first user device, response indicating a selection of [[a]] the second seat in the seating diagram;

assigning, the second seat in the and


unlocking an entry door when the vehicle reaches a pick-up location associated with a user of the first user device.
20.	(Currently Amended) The method of claim 14, wherein processing the at least one image 
obtaining, from cloud storage, a seat arrangement template of the vehicle; and
using the seat arrangement template to generate the seating diagram.
25.	(Currently Amended) The method of claim 1, wherein providing the seat availability diagram to the first user device further comprises providing a first option [[to]] for the first user device to accept any seat assignment, and a second option for the first user device to select a specific seat within the vehicle for reservation.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1, 8, and 14 in their entirety. In particular, “requesting, …, that a passenger located in a first seat within the vehicle remove an object from a second seat within the vehicle; modifying, based on the object being removed from the second seat, the seat availability diagram to include the second seat as an unoccupied seat;” in combination with the other claim limitations, as recited in Claim 1, and similarly Claims 8 and 14.
Regarding the novelty/non-obviousness of the invention, the closest prior art is Ramalingam, Prabakaran (US PG Pub. No. US 2018/0275648 A1; hereinafter “Ramalingam”) of in view of Hefferon, Matthew (US Patent No. US 8,587,446 B2; hereinafter “Hefferon”), Buttolo et al. (US PG Pub. No. US 2018/0039917 A1; hereinafter “Buttolo”), and Mangal et al. (US PG Pub. No. US 2020/0043030 A1; hereinafter “Mangal”). 
Ramalingam discloses capturing, by an imaging system located in a vehicle, at least one image of a seating area in the vehicle (Par. [0021]); processing, by a first computer, the at least one image to identify a seat occupancy status of one or more seats in the vehicle (Par. [0040]); receiving, by the first computer or a second computer, a request for a ride from a first user device (Par. [0136] and [0032]); receiving a response indicating an acceptance of any seat within the vehicle (Par. [0026], [0057], and [0120]); assigning a seat in the vehicle to the first user device (Par. [0120]).
 generating, by the first computer and based at least in part on the seat occupancy status, a seat availability diagram (Par. [0040]); providing, by the first computer and based on the request, the seat availability diagram to the first user device (Par. [0119] and Par. [0120]), Ramalingam discloses generating, by the first computer and based at least in part on the seat occupancy status, a seat mapping information and providing, by the first computer and based on the request, the seat mapping information to the first user device.
Buttolo discloses unlocking an entry door when the vehicle reaches a pick-up location associated with a user of the first user device (Par. [0055]).
Mangal discloses a cleaning request to a passenger located in a first seat within the vehicle to remove an object (e.g. trash) from the floor within the vehicle (Par. [0020] and Fig. 2). However, Mangal does not disclose requesting, by the first computer, that a passenger located in a first seat within the vehicle remove an object from a second seat within the vehicle.
Ramalingam, while discloses seat mapping information that is capable of being expressed as seat availability diagram (Fig. 1 A, 3B-3E), does not explicitly discloses that the seat mapping information is stored/transmitted in the form of seat availability diagram. However, Hefferon discloses generating, storing, transmitting and interacting with seat availability diagrams (Fig. 2 wherein the seat occupancy status (available, reserved, and occupied) are shown and Column 2, Line 22-25). Although Hefferon teaches generating, storing, transmitting and interacting with seat availability diagrams, Hefferon does not disclose modifying, based on the object being removed from the 
As a result, Ramalingam, Hefferon, Buttolo, and Mangal, alone or in combination, do not teach or suggest independent Claims 1, 8, and 14, in their entirety.
By virtue of their dependence on novel/non-obvious Claims 1, 8, and 14, Claims (2, 4, 6-7, 22-25), (9-13), and (15-17, and 19-20) are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419.  The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628